Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00538-CV

         LAKEWOOD HAVEN LLC and William Hutchinson d/b/a Komfort Haus,
                              Appellants

                                            v.

                                    Mary R. SASTRI,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-08611
                       Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED.
Appellants’ motions for temporary orders are DENIED AS MOOT. Costs of appeal are assessed
against appellants.

      SIGNED December 23, 2020.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice